MEMORANDUM **
Petitioners Israel Sandoval-Cantu and Delia Beltran-Chamu, husband and wife and natives and citizens of Mexico, petition pro se for review of a Board of Immigration Appeals order dismissing their appeal from an immigration judge’s (“IJ”) denial of their application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252 We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to their three U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir.2009). Because petitioners are not eligible for cancellation of removal due to insufficient hardship, we need not address their contention that they have established the requisite continuous physical presence.
The IJ did not abuse his discretion in denying petitioners’ fourth request for a continuance because petitioners did not demonstrate good cause. 8 C.F.R. § 1003.29; see Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir.2008) (reviewing for abuse of discretion).
Petitioners’ contention that the immigration judge violated their right to a fair hearing because he did not state on the record that he had reviewed and familiarized himself with the record in accordance with 8 C.F.R. § 1240.1(b) does not raise a colorable due process claim. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.